Citation Nr: 1605623	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-09 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.  

5.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include PTSD.  

6.  Entitlement to service connection for a low back disability.  

7.  Entitlement to service connection for bilateral hearing loss.  
8.  Entitlement to service connection for obsessive compulsive disorder.  

9.  Entitlement to service connection for a bilateral hand disability.  

10.  Entitlement to service connection for a bilateral shoulder disability.  

11.  Entitlement to service connection for vision impairment.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to December 1974, and from January 1975 to October 1986.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran was previously denied entitlement to service connection for PTSD.  Inasmuch as the decision reopens the claim of whether new and material evidence has been received to reopen entitlement to service connection for PTSD, and the evidence of record reflects multiple psychiatric diagnoses, the Board has recharacterized the claim after reopening as a claim for service connection for a variously diagnosed psychiatric disorder, to include PTSD, in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim for a specific psychiatric entity encompasses all psychiatric diagnoses shown by the record).  

The issue of entitlement to service connection for bilateral hand, bilateral shoulder and for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2008 rating decision denied service connection for PTSD, based essentially on a finding there was insufficient evidence to corroborate the reported stressors.  

2.  Evidence received since the April 2008 rating decision denying service connection for PTSD, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.  

3.  An unappealed June 1998 rating decision denied service connection for residuals of a back injury, based on findings that he had no such disability; an unappealed April 2008 rating decision continued to deny the claim, based on findings that there was no evidence of a current low back disability related to his active service.  

4.  Evidence received since the June 1998 and April 2008 rating decisions denying service connection for a low back disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.  

5.  An unappealed April 2008 rating decision denied the Veteran's claim of service connection for bilateral hearing loss, based on findings that he had no such disability.
6.  Evidence received since the April 2008 rating decision denying service connection for bilateral hearing loss, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.  

7.  An unappealed April 2008 rating decision denied the Veteran's claim of service connection for a cervical spine disability, based on findings that there was no evidence of a current cervical spine disability related to his active service.  

8.  The evidence received since the April 2008 rating decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for a cervical spine disability.  

9.  The Veteran's major depressive disorder and panic disorder had their onset in service.  

10.  The Veteran does not have hearing loss in the right or left ear for VA compensation purposes.  

11.  It is not shown that the Veteran has, or during the pendency of this claim has had, obsessive compulsive disorder.  

12.  It is not shown that the Veteran has, or during the pendency of this claim has had, a disability manifested by vision impairment that is related to or had its onset in service.  

CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  

3.  The June 1998 and April 2008 rating decisions denying the claim for service connection for a low back disability are final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

4.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  

5.  The April 2008 rating decision denying the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

6.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  

7.  The April 2008 rating decision denying the claim for service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

8.  New and material evidence has not been received to reopen the claim of service connection for a cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 2015); 38 C.F.R. §§ 3.102, 3.156, 3.303, 20.1105 (2015).  

9.  Major depressive disorder and panic disorder were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

10.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  

11.  Service connection for obsessive compulsive disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

12.  Service connection for vision impairment is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of any evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In this decision, the Board reopens the Veteran's claims of service connection for PTSD, a low back disability, and bilateral hearing loss, and grants service connection for the underlying claim of service connection for a variously diagnosed psychiatric disorder.  As such, no discussion of VA's duty to notify and assist is necessary regarding those issues.  

Regarding the new and material cervical spine disability claim, the Board finds that a September 2012 letter provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) and for claims to reopen in accordance with Kent, including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the service connection claims, VA's duty to notify was satisfied by way of September 2010, July 2011, December 2011, February 2012, and September 2012 letters that were sent prior to the initial RO decisions in these matters.  The letters informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claims.  The letters, and most recently, the September 2012 letter, also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claims.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, Social Security Administration (SSA) records, and VA examination reports.  See December 2011 VA 21-0820 as to the unavailability of Orthopaedic Surgery Center treatment records; February 2012 Memorandum as to the unavailability of Balboa Naval Medical Center treatment records.  The Veteran's service treatment records are largely unavailable.  See March 2008 Memorandum as to the unavailability of the Veteran's service treatment records.  Hence, any such records are presumed irretrievably lost.  Therefore, VA has a heightened duty to assist the appellant in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran was afforded a VA examination in September 2012 regarding the claim for service connection for bilateral hearing loss.  As the September 2012 examination was based on clinical evaluation of the Veteran and review of the claims folder, the Board finds that the examination is adequate for purposes of deciding his claim for service connection for bilateral hearing loss decided herein.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  



B. Legal Criteria, Factual Background, and Analysis

New and Material Claims

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  



PTSD - New and Material Analysis

Historically, an unappealed April 2008 rating decision denied the Veteran's claim of service connection for PTSD, based on findings that there was insufficient evidence to corroborate the reported stressors.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the April 2008 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for PTSD was received in August 2010.  

Since the April 2008 rating decision, the Veteran submitted additional evidence, including a July 2013 mental disorder disability benefits questionnaire (DBQ) opining the Veteran's depressive and anxious symptoms were due to his military experiences, and had been aggravated by his service-connected tinnitus.  This evidence is new, in that it was not previously of record at the time of the April 2008 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for PTSD.  

Low Back Disability - New and Material Analysis

Historically, an unappealed June 1998 rating decision denied the Veteran's claim for service connection for residuals of a back injury, based on findings that he had no such disability.  Such decision was continued in an April 2008 rating decision based on findings that there was no evidence of a nexus between his current low back disability and his service.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the June 1998 and April 2008 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for a low back disability was received in September 2010.  

Since the June 1998 and April 2008 rating decisions, the Veteran submitted additional evidence, including October 2012 correspondence that his low back was initially injured in boot camp, and that due to the cumulative effect of his duties and the longevity of his service, his low back disability was related to his service.  This evidence is new, in that it was not previously of record at the time of the June 1998 and April 2008 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for PTSD.  See also Justus v. Principi, 3 Vet. App. 510 (1992). 

Bilateral Hearing Loss - New and Material Analysis

Historically, an unappealed April 2008 rating decision denied the Veteran's claim of service connection for bilateral hearing, based on findings that he had no such disability.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the April 2008 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for bilateral hearing loss was received in August 2010.  

Since the April 2008 rating decision, the Veteran submitted additional evidence, including a September 2012 VA examination report that diagnosed bilateral sensorineural hearing loss and opined that based on the Veteran's history of in-service noise exposure, it appears at least as likely as not that the hearing loss is related to in-service noise exposure.  This evidence is new, in that it was not previously of record at the time of the April 2008 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for bilateral hearing loss.  

Cervical Spine Disability - New and Material Analysis

Historically, an unappealed April 2008 rating decision denied the Veteran's claim of service connection for a cervical spine disability, based on findings that there was no evidence of a nexus between his current cervical spine disability and his service.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the April 2008 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for a cervical spine disability was received in July 2012.  

The evidence considered at the time of the April 2008 rating decision included the limited service treatment records, and VA treatment records that included evidence of degenerative disc disease, degenerative joint disease, and anterior fusion at C5-C6.  The evidence added to the record since the April 2008 rating decision includes private treatment records showing the Veteran underwent anterior cervical diskectomy and interbody fusion at C5-C6 in June 2002, and radiographic evidence leading up to the surgery in June 2002.  VA treatment records show his complaints of chronic neck pain.  However, the evidence added to the record since the April 2008 rating decision does not provide an etiological opinion as to the onset of his cervical spine disability, and particularly a nexus between his current cervical spine disability and his service.  

As the additional evidence does not office any new or probative information showing that the Veteran's cervical spine disability is related to his miliary service, it is cumulative of evidence already of record at the time of the April 2008 rating decision.  Accordingly, it may not be considered new and material and the claim is not reopened.  

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Variously Diagnosed Psychiatric Disorder

As noted above in the Introduction, inasmuch as this decision reopened the service connection claim for PTSD, and the record reflects multiple psychiatric diagnoses, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim of service connection for a variously diagnosed psychiatric disorder may now be considered on the merits.  Generally, the Board is prohibited from considering a claim on the merits which has not yet been considered on the same basis by the RO, the agency of original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In the present case, however, the agency of original jurisdiction appears to have considered and denied the issue on appeal on the merits, after consideration of all evidence of record.  Specifically, a February 2014 statement of the case reflects consideration of the issue on the merits.  Additionally, the Veteran has been provided with notice of the relevant laws and regulations regarding direct service connection claims.  Thus, no prejudice would result to the Veteran by the Board considering his claim on the merits at this time.  

The Veteran has several psychiatric diagnoses, including major depressive disorder and panic disorder.  He has reported that his psychiatric disorder arose from his duties as a military policeman and the various events that he witnessed.  In particular, he has reported that he investigated a gun shot on base and discovered a twelve year old that had shot himself in the head with a hand gun.  He has also reported discovering a small child tied in bed with an electrical wire around his genitals to prevent bedwetting.  See, e.g., April 2005 VA treatment record.  

The Board notes that the Veteran has been diagnosed with PTSD, but his stressors have not been corroborated, and there is no allegation that his PTSD was due to fear of hostile military or terrorist activity.  See, e.g., March 2008 and July 2012 Joint Service Records Research Center (JSRRC) formal findings as to the lack of information to document the claimed stressor(s).  Therefore, the regulations specific to PTSD are not applicable in this case.  38 C.F.R. § 3.304(f).  

SSA records show the Veteran's complaint that his panic attacks started in his mid-20s (i.e., during service), and provide a diagnosis of panic disorder.  See March 2004 psychiatric evaluation report.  

VA treatment records also show the Veteran's report of the onset of his psychiatric symptomatology, including panic attacks, during service.  An August 2005 report provided a diagnosis of anxiety disorder secondary to specialty as a military police investigator during service.  

In a July 2013 mental disorder disability benefits questionnaire, the Veteran was diagnosed with major depressive disorder, recurrent, and panic disorder with agoraphobic features.  It was opined that the Veteran's depressive and anxious condition can be traced to his experiences as a military policeman.  Since service, the Veteran has had difficulty with anger control and severe anxiety.  Based on review of the evidence of record, it was opined that it was more likely than not the Veteran's depressive and anxious symptoms are due to his military experiences, and has been aggravated by his service-connected tinnitus as his tinnitus causes communication difficulties in dealing with people.  

In an August 2013 lay statement from the Veteran's spouse, it was related that she has known the Veteran since prior to his active service.  During his active service, she started to notice an increase in his anger.  After service, he would experience unprovoked anxiety attacks, and those progressed until he acquired medication to treat his anxiety attacks.  Moreover, she reported that the Veteran's fun-loving personality prior to active service changed one of severe depression and anxiety after active service.  

The Board finds that the Veteran's report of the onset of panic attacks, anxiety, and depression in service, and of ongoing symptoms thereafter, are competent based on his ability to observe those phenomena with his own senses, and credible based on his consistent report of the same.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Furthermore, the July 2013 psychologist opined that the Veteran's depression and anxiety symptoms were due to his military experiences based, at least in part, on his reported symptoms during and since service.  The July 2013 psychologist's positive nexus opinion, when combined with the Veteran's competent and credible statements of ongoing psychiatric symptoms since service, and supported by lay statements from his spouse, constitutes a sufficient rationale to support the Veteran's claim.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's psychiatric disorder was incurred in service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for major depressive disorder and panic disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Hearing Loss

The Veteran's service connection claim for bilateral hearing loss having been reopened, it may now be considered on the merits.  Generally, the Board is prohibited from considering a claim on the merits which has not yet been considered on the same basis by the RO, the agency of original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In the present case, however, the agency of original jurisdiction appears to have considered and denied the issue on appeal on the merits, after consideration of all evidence of record.  Specifically, a February 2014 statement of the case reflects consideration of the issue on the merits.  Additionally, the Veteran has been provided with notice of the relevant laws and regulations regarding direct service connection claims.  Thus, no prejudice would result to the Veteran by the Board considering his claim on the merits at this time.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that service connection can be granted for hearing loss where the veteran can establish a nexus between his hearing loss and a disability or injury he suffered while he was in the military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.  

The Veteran's DD Form 214's show that his military occupational specialty was military policeman.  In this case, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  38 U.S.C.A. § 1154(a).  As indicated above, the Veteran's service treatment records are incomplete.  The postservice medical evidence includes a September 2012 VA audiology examination report that found puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
20
15
25
35
25
LEFT
20
15
35
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right and left ear.  The diagnosis was bilateral sensorineural hearing loss.  
Based on the Board's review of the evidence, service connection for bilateral hearing loss is not warranted.  Here, while the evidence shows elevated hearing levels, and the September 2012 VA audiology examiner provided a diagnosis of bilateral sensorineural hearing loss, the examination results do not reflect a current hearing loss disability in either ear for VA purposes, as defined by 38 C.F.R. § 3.385.  Auditory thresholds were not 26 decibels or more in at least three of the frequencies, and the speech recognition score was 96 percent in each ear.  There are no other auditory findings sufficient to establish right or left hearing loss and the Veteran is not competent to show that he has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, notwithstanding the Veteran's assertions that he has current bilateral hearing loss, the objective audiometric evidence that is available reflects that he does not have a current right or left hearing loss disability for VA purposes.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.85 to define hearing loss for VA compensation purposes).  Service connection for bilateral hearing loss therefore must be denied.  



Obsessive Compulsive Disorder

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for obsessive compulsive disorder as he does not have a current diagnosis of such disability.  

The Veteran has stated that he still behaves as if he was in the Marine Corps, and that during service he had obsessive compulsive disorder as reflected by his habitual exercise (e.g., running or biking 100 miles per week).  

Based on the foregoing evidence, and applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for obsessive compulsive disorder.  Given the lack of competent evidence showing that the Veteran has obsessive compulsive disorder, the claim for such must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-56 (1990).  

Vision Impairment

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for vision impairment.

The evidence shows the Veteran has been diagnosed with diabetes mellitus with questionable retinopathy.  See August 2005 VA treatment record (emphasis added).  

Based on the foregoing evidence, and applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for vision impairment.  Given the lack of competent evidence showing that the Veteran has a definitive underlying visual disability, the claim for such must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  In addition, there is no evidence to support that there is any causal relationship between the Veteran's complaint of vision impairment and his active service.  The Board also notes that the only evidence of a visual disability is shown to be related to his diabetes mellitus, a nonservice-connected disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-56 (1990).  


ORDER

New and material evidence having been received, the claims for service connection for PTSD, a low back disability, and bilateral hearing loss, are reopened, and to this extent only the appeals are granted.  

As new and material evidence has not been received to reopen the claim of service connection for a cervical spine disability, the appeal of this issue is denied.  

Service connection for major depressive disorder and panic disorder is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for obsessive compulsive disorder is denied.  

Service connection for vision impairment is denied.  



REMAND

After careful review of the record, the Board finds that the Veteran's claim of service connection for a low back disability must be remanded for further development.  

As indicated above, the Veteran's service treatment records are incomplete.  The Veteran has reported that he initially injured his back in boot camp, and further injured his lower back from running, training, and lifting every day during his active service.  See March 2006 VA treatment record; October 2012 statement.  He also suggests that his bilateral hand and bilateral shoulder disabilities are related to service.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature of his bilateral hand, bilateral shoulder and low back disabilities and to obtain an opinion as to its possible relationship to service.  

Accordingly, the case is REMANDED for the following action:

1. Secure any pertinent, outstanding records with the claims folder.  
2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or who were contemporaneously informed of his in-service and/or post-service bilateral hand, bilateral shoulder and low back disabilities and associated symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  
3. After securing any pertinent, outstanding VA treatment records, schedule the Veteran for an appropriate VA examination regarding his claim for service connection for bilateral hand, bilateral shoulder and low back disabilities.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  
As to each bilateral hand, bilateral shoulder and low back disabilities diagnosed, the examiner should opine as to whether it is at least as likely as not that such disability is related to or had its onset in service.  

In offering the opinion, the examiner must specifically acknowledge and discuss the Veteran's competent report of recurrent low back pain since service as well as the Veteran's report as to the onset of his hand and shoulder problems.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  
4. Then readjudicate the appeal.  If the benefit sought remains denied, the RO should furnish to the Veteran and his attorney an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


